 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO

10   JAMES FRAZIER RICHARDSON,                    Case No. 2:20-cv-00113-JAM-CKD PS
11                         Plaintiff,
                                                  ORDER ON REQUEST FOR JUDICIAL
12          v.                                    NOTICE IN SUPPORT OF DEFENDANTS’
                                                  AND RESPONDENTS’ MOTION TO DISMISS
13   COUNTY OF SHASTA, WILLIAM S.                 PLAINTIFF’S FIRST AMENDED
     BATEMAN, et al.,                             COMPLAINT AND PETITION FOR WRIT OF
14                                                MANDATE
                           Defendants.
15                                                Date:      February 26, 2020
                                                  Time:      10:00 a.m.
16                                                Courtroom: 24, 8th floor
17

18          Defendants and Respondents COUNTY OF SHASTA and WILLIAM S. BATEMAN’S
19   (collectively “Defendants”) Motion to Dismiss Plaintiff and Petitioner JAMES FRAZIER
20   RICHARDSON’s First Amended Complaint and Petition for Writ of Mandate came regularly for
21   hearing before this Court on February 26, 2020 at 10:00 a.m., before the Honorable Carolyn K.
22   Delaney, in Courtroom 24 of the above-entitled Court.        In conjunction with their motion,
23   Defendants moved this Court for an order taking judicial notice of the following documents:
24          1.     Shasta County’s Personnel Rules (Updated March 2009).
25          2.     Richardson’s Government Claim Form to the County dated March 2, 2019.
26          3.     Richardson’s amended Government Claim Form dated March 25, 2019.
27          4.     The County’s April 3, 2019, Government Claim rejection notice to Richardson.
28          5.     The County’s Memorandum of Understanding with the Mid Management
30

31
 1   Bargaining Unit in effect between January 1, 2017 and December 31, 2019.

 2            The Court grants Defendants’ request and takes judicial notice of the documents above

 3   pursuant to Federal Rule of Evidence 201.

 4

 5            IT IS SO ORDERED.

 6   Dated: February 27, 2020
                                                    _____________________________________
 7
                                                    CAROLYN K. DELANEY
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
30
     9131908.1 SH359-024
31
